Citation Nr: 1611899	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral visual disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

9.  Entitlement to service connection for a psychiatric disability, to include PTSD, for the purpose of establishing treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to March 1996, from May 2001 to September 2001, and from January 2004 to February 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky; the Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama, RO.  In September 2015, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted evidence that he has been granted Social Security Administration (SSA) benefits that he asserts are based on the disabilities at issue.  (See September 2010 SSA Notice of Award; see also Hearing Transcript, page 38 (Veteran's statement that SSA records are relevant to all claims on appeal)).  However, the claims file contains no copies of any such SSA records (or of attempts to obtain such records).  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issues under consideration, remand is necessary to acquire these records.  See 38 C.F.R. § 3.159(c)(2).

In addition, in the October 2010 rating decision, the AOJ conceded that the Veteran's left elbow injury was incurred during combat.  The Veteran's DD Form 214 does not indicate that he received any awards that would support a finding that he participated in combat, and it is not clear from the record that a CLP engages in combat (as opposed to providing a support function, such as a logistics convoy.)  However, the AOJ has conceded, in the rating decision on appeal, that at least one of the disabilities at issue is related to injury incurred during combat.  Determining the scope of the Veteran's combat experience - and whether any other injuries/disabilities was incurred during a period of combat - is critical to the resolution of these claims, as combat veterans are entitled to consideration of their claims under the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) when the alleged disease or injury is "consistent with the circumstances, conditions, or hardships of such service."  

Furthermore, review of the record indicates that additional development is necessary to ensure that all relevant medical/treatment records are associated with the Veteran's claims file.  First, treatment records submitted by the Veteran following the September 2015 hearing indicate that he received medical treatment for his left elbow disability while incarcerated.  It is not clear from the record that all relevant records (to include records of medical treatment provided by the incarcerating facility) have been requested or obtained.  Records of on-going treatment for the disabilities at issue are clearly pertinent, and may be critical evidence; notably any records of VA treatment not already associated with the record are constructively of record.  On remand, the AOJ must attempt to obtain updated/complete treatment records for all disabilities at issue.

Second, the Veteran has asserted that he received in-patient treatment for PTSD during active service (as opposed to January 2005 treatment for mood disturbance related to the illness of a family member, a record of which is included in the Veteran's service treatment records (STRs) already of record).  While he is unable to remember the name of the facility in which he was treated, or the country in which it was located, he asserts that he received in-patient treatment for several weeks in either Saudi Arabia or Dubai, a period of absence which may have been noted in morning report or other unit records.  (See, e.g., September 2015 hearing transcript and October 2015 correspondence.)  On remand, the AOJ must attempt to corroborate the Veteran's claim of in-patient treatment for PTSD through alternate sources, such as morning reports.  

Finally, upon review of the record, the Board notes that new or initial examinations are needed for several of the claimed disabilities.  With respect to the Veteran's claimed psychiatric disability, the Board notes that he failed to report for a scheduled examination.  However, at the September 2015 hearing, the Veteran clarified that he was unable to attend due to caring for an ill family member.  Finding no reason to question his credibility on that matter, the Board finds that he has presented good cause for his psychiatric examination to be rescheduled.

As regards his left elbow, low back, and bilateral knee disabilities, the Board finds that supplemental medical opinions are necessary.  With respect to the left elbow, disability, the examiner opined that the Veteran's preexisting left elbow disability was not increased beyond the natural progression by the Veteran's active service.  In so opining, the examiner did not adequately address the significance of the Veteran's lay statements that he did not have any symptoms of elbow pain until the incident in service (that has been conceded as occurring during combat), which suggests that the disability worsened during active service.  Clarification is needed.

With respect to the low back disability, the examiner opined that the Veteran's low back disability was a developmental condition subject to worsening, (i.e., not a defect) but was not, in fact, related to a fall in service (apparently referring to a fall during the Veteran's first period of active service).  The examiner did not provide a rationale for this conclusion, or address whether the Veteran's back disability was related to any other incident in service, such as the heavy lifting described during the September 2015 Board hearing or the torn ligaments noted in a January 2005 STR.  Clarification is needed.

With respect to the bilateral knee disabilities, the examiner opined that there was no objective evidence of underlying knee pathology.  However, the Veteran testified, at the September 2015 hearing, that he receives prescribed medication to treat a knee disability of unknown diagnosis.  On remand, the examiner should be asked to review the expanded record and comment as to whether the Veteran is being treated for a knee disability or whether there is any evidence that a knee disability has been diagnosed.

A supplemental opinion is also required as to the Veteran's TBI claim.  On June 2010 VA examination, the examiner stated that the Veteran did not have a TBI during active service (referencing instead a December 2009 postservice injury), but then stated that the Veteran had migraine headaches that onset after the Veteran hit his head on a bunker during combat (during his last period of active service).  In the discussion section, the examiner appeared to provide a diagnosis of a mild TBI from the Veteran's initial period of service (noting no treatment between 1994 and 2009.)  No discussion was provided as to the etiology of the subdural hematomas diagnosed in December 2009 (i.e., whether they were related to any incident of active service).  Additionally, the examiner did not discuss the Veteran's contention that, right after he returned from deployment to southwest Asia, an optometrist diagnosed a prior stroke.  (See Hearing Transcript, page 30.)  Clarification and re-examination of the Veteran in light of his lay contentions is required.

As regards hearing loss and tinnitus, as the combat presumption contained in 38 U.S.C.A. § 1154(b) is applicable to the current case, the Veteran has the right to invoke the 38 U.S.C.A. § 1154(b) presumption in order to show both the cause of a disability and that he incurred the disability itself while in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004) (emphasizing the distinction between the cause of a veteran's disability and the disability itself).  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the audiology nexus opinion did not specify whether there was clear and convincing evidence that the Veteran's hearing loss disability is not related to his active service, to include any periods of combat.  Additionally, although the Veteran denied tinnitus during the June 2010 audiological examination, his testimony at the September 2015 Board hearing indicates that he may have made an error.  Consequently, a new VA audiology examination is needed to address his hearing loss and tinnitus claims in light of his conceded combat experience.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If such records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Make a formal finding for the record as to the nature and extent of the Veteran's combat service and which claimed disabilities are entitled to consideration under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b) (outlining the evidence that supports the determination).

3.  Arrange for exhaustive development to obtain and service or personnel records, such as morning reports, that would corroborate the Veteran's testimony that he received several weeks of in-patient hospital treatment while on active service in southwest Asia.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.  If the search establishes that treatment was provided at a particular facility, records of such treatment should be obtained for the record.

4.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for the disabilities at issue and to provide authorizations for VA to secure records of any such private treatment (to specifically include any medical records created during his period of incarceration.  Secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received. 

5.  After the above development has been completed, arrange for VA psychiatric examination of the Veteran to ascertain the nature and likely etiology of his psychiatric disability/disabilities and, in particular, whether any were caused or aggravated by his military service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found. 

(b)  Does the Veteran have a diagnosis of PTSD based on a on a fear of terrorist or hostile activity or confirmed combat activity in service?  Please discuss the stressor and symptoms that support any diagnosis of PTSD.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(c)  Is any current psychiatric disability other than PTSD at least as likely as not (a 50 percent or greater probability) caused by service?

(d)  Please opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's postservice alcohol/substance abuse is secondary to/a symptom of any service-connected psychiatric disability or a primary entity. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

6.  Also, the claims file should be forwarded to the June 2010 VA examiner (or another opinion provider if the June 2010 examiner is unavailable) for review and an addendum opinion addressing the questions posed regarding his orthopedic disabilities.  [If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination].  The claims folder and all pertinent records must be made available to the opinion provider.

(a)  Based on a review of the record, is there is clear and convincing evidence that the Veteran had a left elbow disability that pre-existed service?  Please consider and discuss as necessary the August 1985 entrance examination noting a fracture of the left elbow at age 15 "OK since."

(b)  If there is clear and convincing evidence that a left elbow disability preexisted service, it is at least as likely as not that such disability increased in severity during service?  Please consider and discuss as necessary his complaints of left elbow pain onset after combat injury.

(c)  If there is clear and convincing evidence that the Veteran had a left elbow disability that pre-existed service and it is at least as likely as not that such disability increased in severity during service, is there clear and convincing evidence that the pre-existing left elbow disability was not aggravated beyond the nature progression, given his complaints of left elbow pain onset after combat injury?

(d)  Based on a review of the record, is there is clear and convincing evidence that the Veteran had a low back disability that pre-existed service?  Please consider and discuss as necessary the 2010 VA examination report describing the Veteran's lumbar spine DDD as a developmental condition.

(e)  If there is clear and convincing evidence that a low back disability preexisted service, it is at least as likely as not that such disability increased in severity during service?  Please consider and discuss as necessary his complaints of a fall during service and combat experiences.

(f)  If there is clear and convincing evidence that the Veteran had a low back disability that pre-existed service and it is at least as likely as not that such disability increased in severity during service, is there clear and convincing evidence that the pre-existing low back disability was not aggravated beyond the nature progression, given his complaints of a fall and combat experiences during service?

(g)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's current low back disability is related to any non-combat incident of active service, to include the January 2005 torn ligaments noted in his STRs?

(h)  Based on a review of the record, is there any objective evidence that the Veteran has, or during the pendency of this appeal has had, a current knee disability, to include due to undiagnosed illness or a medically unexplained chronic multisymptom illness?  (The examiner must address the Veteran's assertion that he receives on-going medical treatment for a knee disability.)

The opinion provider must provide a thorough rationale for all opinions requested.  If any opinion requested cannot be provided, s/he must thoroughly explain the reasons therefor.

7.  The AOJ should also arrange for a TBI examination of the Veteran by an appropriate physician to ascertain the nature and likely etiology of any current residuals of TBI.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Is it there clear and convincing evidence that the Veteran does not have a TBI (or residuals from a TBI, including subdural hematomas) due to any combat experiences during service?

(b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran has a TBI (or residuals from a TBI, including subdural hematomas) due to any non-combat incident of service?

The opinion provider should consider and discuss as necessary, the Veteran's contention that he hit his head during service twice, once when he ran his head into the top of a bunker and once when he fell off a ladder, and that he was diagnosed with residuals of stroke immediately after deployment.  The opinion provider must discuss the subdural hematomas diagnosed in December 2009.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

8.  The AOJ should arrange for a VA audiology examination of the Veteran to determine the nature and likely etiology of his current hearing loss and tinnitus.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Is it there clear and convincing evidence that the Veteran does not have hearing loss or tinnitus due to any combat experiences during service?

(b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran has hearing loss or tinnitus due to any non-combat incident of service?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

9.  Thereafter, review the record and readjudicate the claims remaining on appeal, to include the matter of entitlement to service connection for a psychiatric disability, to include PTSD, for the purpose of establishing treatment under 38 U.S.C.A. § 1702.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


